NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

              ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
                             Submitted June 10, 2022
                              Decided July 14, 2022

                                        Before

                      JOEL M. FLAUM, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 19-2725

KEITH SMITH,                                   Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 18-cv-4918
CITY OF CHICAGO, et al.,
      Defendants-Appellees.                    Virginia M. Kendall,
                                               Judge.

                                      ORDER

        This case returns to this court on remand from the Supreme Court of the United
States. Keith Smith sued the City of Chicago and two of its police officers under 42
U.S.C. § 1983 for violating the Fourth Amendment. In 2013, Chicago Police Officers
stopped a car in which Smith, a felon, was a passenger. A search of the car revealed a
firearm—evidence used at a probable-cause hearing to secure Smith’s detention for
felon-in-possession charges. He spent seven months in jail until being released on bond
in 2014. After a bench trial in 2016, a judge acquitted Smith on all charges.
No. 19-2725                                                                         Page 2

        Smith filed a civil complaint in 2018 challenging the search of the car, claiming
the officers fabricated their reports. The district court dismissed Smith’s lawsuit as
untimely under the applicable two-year statute of limitations. Smith appealed, and we
focused our analysis on when Smith’s claim accrued. Smith v. City of Chicago, 3 F.4th 332,
333 (7th Cir. 2021). Ultimately, we measured timeliness from Smith’s release on bond,
id. at 339, so we affirmed the district court’s dismissal of Smith’s claim. Id. at 342.

       In May of this year, the Court granted Smith’s petition for a writ of certiorari and
vacated this case’s judgment in light of Thompson v. Clark, 142 S. Ct. 1132 (2022). The
parties submitted Circuit Rule 54 statements addressing Thompson’s effect.

        We have considered those statements and the Thompson decision, and we agree
with the parties that Thompson dictates a result opposite to our 2021 opinion. After
Thompson, a Fourth Amendment claim for malicious prosecution accrues when the
underlying criminal prosecution is terminated without a conviction. Thompson, 142 S.
Ct. at 1335. Here, that was Smith’s acquittal date, so his claim was timely.

       In its Circuit Rule 54 statement, though, the City seeks summary affirmance on
alternative grounds. Noting that lack of probable cause is also an element of a Fourth
Amendment malicious prosecution claim, Thompson, 142 S. Ct. at 1337–38, the City
argues Smith admitted in his petition for a writ of certiorari that on the day he was
arrested, a firearm was found in the vehicle in which he was a passenger. This
admission, the City asserts, shows that officers had probable cause to arrest Smith and
thus extinguishes his Fourth Amendment claim.

       The City’s assertion is odd, and ultimately beside the point. Smith’s claim does
not turn on whether officers discovered a firearm. Rather, Smith’s theory is that law
enforcement fabricated a story to justify an unlawful search, and had that search never
occurred, law enforcement would have lacked probable cause to arrest and detain him.
In other words, Smith contends his seven-month detention (after a probable-cause
hearing) was unreasonable because it was based on illegally seized evidence knowingly
tendered by the defendant police officers. In other words, legal process has been
commenced against the defendant in a way that amounts to an unreasonable seizure
under the Fourth Amendment. So, we reject the City’s argument that Smith has not
presented a Fourth Amendment claim.
No. 19-2725                                                                                   Page 3

        Therefore, we REVERSE the district court’s judgment and REMAND this case to the
district court for further proceedings. Smith’s corresponding conspiracy and Monell
claims may also be considered on remand. 1




1 We deny without prejudice Smith’s motion to strike an appendix the City submitted with its Circuit
Rule 54 statement, as it did not impact our decision. On remand the record may be developed under the
district court’s supervision.